                Case 2:19-cr-00209-JAK Document 50 Filed 05/07/19 Page 1 of 4 Page ID #:161


                   iTNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v. Darin Flashberg                                            Case No. CR 19-209-JAK-1
                                                   0 Defendant       ~ Material Witness

    Violation of Title and Section: 18USC371;42USC1320a-7b(b)(2)(B); 18USC2

                                          Summons       ~ Out of District      ~ iTNDER SEAL      Q Modified Date: 4/26/2019

   Check only one ofthefive numbered boxes below (unless one bond is to be replaced by another):
    1.      Persona Recognizance Signature On y)            (c).~X Affidavit of Surety With Justification    Release No.
    2. ~ Unsecured Appearance Bond                                (Form CR-3) Signed by:
         $                                                       Leanre Flashbere
                                                                                                                   Release to Pretrial ONLY
    3. ~X Appearance Bond                                      ($150,000 to be posted forthwith 4/9/19)          ~ Release to Probation ONLY
          $ 350.000
                                                                                                                 Q Forthwith Release
      (a).~ Cash Deposit(Amount or %)(Form CR-7)
                                                                      X With
                                                                      ~            Deeding of Property:          W/CR4 for $150,000 to be
                                                                      $200,000 - 120 W. Haltern Avenue,
         ~b) X Affidavit of Surety Without
            .❑                                                                                                   sub w/$150,000 cash by 4/11
               Justification (Form CR-4) Signed by:                    Glendora, CA 91740 siened by
                                                                                                                 Q All Conditions of Bond
               $150,000 to be posted 4-9-19; to be                    defendant and Leanne Flashber~;              (ExceptClearing-Warrants
                                                                                                                    Condition) Must be Met
               substituted by $150,000 cash by                        $150,000 - 3708 Calle iazmin,                and Posted by:
               4-11-19; to be substituted by two
                                                                      Calabasas, CA 91302 signed by              5/7/19 at 4:00 p.m.
               properties by 5-7-19 @ 4p.m.
                                                                      Howard Flashbere
                                                                                                                      Third-Party Custody
                                                         4.~ Collateral Bond in the Amount of(Cash                    Affidavit(Form CR-31)
                                                             or Negotiable Securities):
                                                                 $                                               ■ Bail Fixed by Court:
                                                                                                                 ~
                                                         5. ~ Corporate Surety Bond in the Amount of:            iC             / ch
                                                                 $                                                 (Judge /Clerk's Initials)


                                                       PRECONDITIONS TO RELEASE
         The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).
         The Court has ordered a Nebbia hearing under § 3142 (g)(4).
         The Nebbia hearing is set for                                    at            ❑ a.m. ❑ p.m.

                                                     ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
    Submit to: ~■ Pretrial Services Agency (PSA) supervision as directed by PSA; ~ Probation (USPO) supervision as directed by USPO.
                    (The agency indicated above, PSA or USPO, will be referred to below as "SupervisingAgency.'~

~
■ Surrender all passports and travel documents to Supervising Agency no later than                                              sign a Declaration
     re Passport and Other Travel Documents (Form CR-37), and do not apply for a passport or other travel document during the pendency
     of this case.
0 Travel is restricted to CDCA                                                               unless prior permission is granted by Supervising
     Agency to travel to a specific other location. Court permission is required for international travel.

0 Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
~
■ Maintain or actively seek employment and provide proof to Supervising Agency. ~■ Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                    Defendant's Initials: _ ~~          Date:   S           ~~
CR-1 (02/19)                                                                                AND BOND FORM                                 f[~l~!
               Case 2:19-cr-00209-JAK Document 50 Filed 05/07/19 Page 2 of 4 Page ID #:162
    Case Name: United States of America v. Darin Flashberg                                          Case No. CR 19-209-JAK-1

                                                   Defendant       ~ Material Witness
                                                                                                SEE: OTHER CONDITIONS
   ■ Avoid all contact, directly or indirectly (including by any electronic means), with
   ~

        .,:~^^^^ :^ +~^ ^..~:^~': ^^~:^^':^^ ^        •~+:^^, ~ including but not limited to

                                                             ;~ except

   ■ Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
   ~

        of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:


       Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,

        you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your

        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree

        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

       Do not engage in telemarketing.

       Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining

        permission from the Court, except

       Do not engage in tax preparation for others.

       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
       requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agency.
       Do not use or possess illegal drugs or state-authorized marijuana.   ~ In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
      Submit to: ~drug and/or Q alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~ Release to USPO only
      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agency, which       will or    will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                        a.m. ❑ p.m.
                    as directed by Supervising Agency;
                              -or-
                                                                                 Defendant's Initials:~Date: ~~p
CR-1 (02/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                      20F4
               Case 2:19-cr-00209-JAK Document 50 Filed 05/07/19 Page 3 of 4 Page ID #:163
      Case Name: United States of America v. Darin Flashberg                                                Case No. CR 19-209-JAK-1

                                                    0 Defendant       ~ Material Witness


               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                        all of which must be preapproved by Supervising Agency;

               Release to PSA only    ~ Release to USPO only

          You are placed in the third-party custody(Form CR-31) of

          Clear outstanding ~ warrants or ~ DMV and traffic violations and provide proof to Supervising Agency within                    days
          of release from custody.

          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except

          as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person

          and/or property by Supervising Agency in conjunction with the U.S. Marshal.

         Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than

          the age of 18 except in the presence of a parent or legal guardian of the minor.

         Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children

          under the age of 18.

         Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare

          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.

         Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search

          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.

          Marshal.

     ■ Other conditions:
     ~

     Shall not conduct any business that is billable to the Medicare program or any Medicare program sponser that administers Medicare

     Part C services also known as Medicare Advantage Services.

     Avoid contact, directly or indirectly (including by any electronic means), with Christian McCullum regarding any business relating

     to any durable medical equipment company charged in the Indictment including but not limited to Optional Med LLC. except in

     the presence of counsel.


                                                 GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. ~ 14135a.                                                       ~    ~

                                                                                    Defendant's Initials:     1 )!'     Date
CR-1 (02/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                              30F4
               Case 2:19-cr-00209-JAK Document 50 Filed 05/07/19 Page 4 of 4 Page ID #:164
      Case Name: United States of America v. Darin Flashberg                                             Case No. CR 19-209-JAK-1
                                                  ~■ Defendant         ~ Material Witness


                                    ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Title 18 of the United States Code,Ihave read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

      Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

     Iunderstand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
     fine.

     Ifurther understand that ifI fail to obey and perform any of the general and/or additional conditions of release of this bond, this bond
     maybe forfeited to the United States of America. If said forfeiture is not set aside, judgment maybe summarily entered in this
     Court against me and each surety, jointly and severally, for the bond amount, together with interest and costs. Execution of the
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




     Date                                 Si              en ant /Material Witness                        Telephone Number




     City and State (DO NOT INCLUDE ZIP CODE)




         Check if interpreter is used:Ihave interpreted into the                                                   language this entire form
          and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                          Date



     APProved:                                                                                                         O~~
                              nited States District judge /Magistrate Judge                          Date


     If cash deposited: Receipt #                              for $


     (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                 Defendant's Initials:      ~~       Date: ~ /t7/IS
CR-1 (02/19)                            CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                          40F4
